 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBEY KURT HAIRSTON,                              Case No. 1:19-cv-00023-JDP
12                       Petitioner,                    FINDINGS AND RECOMMEDATION TO
                                                        DISMISS PETITION AND DENY
13           v.                                         CERTIFICATE OF APPEALABILITY
14    DAVID ZULFA,                                      ECF No. 1
15                       Respondent.                    OBJECTIONS DUE IN FOURTEEN DAYS
16                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        ASSIGN CASE TO DISTRICT JUDGE
17

18          Petitioner Robey Kurt Hairston, a state prisoner without counsel, seeks a writ of habeas

19   corpus under 28 U.S.C. § 2254. ECF No. 1. On January 9, 2019, I screened petitioner’s habeas

20   petition, found it deficient, and ordered him to file an amended petition or face dismissal. ECF

21   No. 9. Because petitioner has failed to amend his petition, I recommend that the petition be

22   dismissed.

23          Under Rule 4 of the Rules Governing Section 2254 Cases, the assigned judge must

24   promptly examine the habeas petition and must order a response to the petition unless it “plainly

25   appears” that the petitioner is not entitled to relief. Rule 4 was “designed to give courts an active

26   role in summarily disposing of facially defective habeas petitions.” Ross v. Williams, 896 F.3d

27   958, 968 (9th Cir. 2018) (citation omitted). The rule also “imposes on courts the duty to screen

28   out” petitions that are frivolous, vague, conclusory, “palpably incredible,” “patently frivolous,” or
                                                        1
 1   false. Id. The court may dismiss claims at screening for “easily identifiable” procedural defects.

 2   See Ross, 896 F.3d at 968. I recommend that the court dismiss at screening for two reasons.

 3           First, on December 14, 2018, petitioner filed a partially illegible writ of habeas corpus

 4   containing conclusory statements and lacking supporting facts. ECF No. 1 at 5-7. Petitioner

 5   failed to state a claim; I cannot determine from the petition the nature of petitioner’s habeas

 6   claims or the relief sought. Id. On January 9, 2019, I issued an order allowing petitioner to

 7   amend his petition within thirty days. ECF No. 9. I specifically ordered petitioner to file a

 8   legible petition containing facts supporting his claims and warned him that failure to comply with

 9   the order would result in recommended dismissal. Id. Over ten months have passed, and

10   petitioner has not filed an amended petition or any other motion with this court.

11           Second, petitioner has failed to present any evidence of exhaustion of state-level remedies.

12   See Picard v. Connor, 404 U.S. 270, 275 (1971). I have reviewed the California Supreme Court

13   dockets and take judicial notice of them per Rule 201 of the Federal Rules of Evidence. See

14   California Courts Appellate Courts Case Information, http://appellatecases.courtinfo.ca.gov

15   (search “Search by Party” for “Robey Hairston”). Petitioner made his most recent state-level

16   habeas filings in 2010, all of which were dismissed. In the instant case, petitioner claims relief

17   from a 2017 criminal conviction. Therefore, he has not exhausted his state-level remedies.

18   Order

19           The clerk of court is directed to assign this case to a district judge, who will preside over

20   this case. The undersigned will remain as the magistrate judge assigned to the case.
21   Recommendation

22           I recommend that petitioner’s writ of habeas corpus be dismissed for failure to state a

23   claim and for failure to exhaust state-level remedies. I submit these findings and

24   recommendations to the U.S. district judge presiding over the case under 28 U.S.C.

25   § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of the findings and

26   recommendations, the parties may file written objections to the findings and recommendations
27   with the court and serve a copy on all parties. The document containing the objections must be

28
                                                         2
 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 2   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     November 13, 2019
 6                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9            No. 206.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
